Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 – page 12, filed April 8, 2021, with respect to claims 1, 2, 5, 8 and 10-11 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1, 2, 5, 8 and 10-11 have been withdrawn.

Allowable Subject Matter
Claim(s) 1, 2, 5, 8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US5923850A (Barroux), JP2009157445A (Hiroyuki), US20140149466A1 (Sato), S20150280981A1 (Sasada), and US20150082215A1  (Sakai) do not teach the limitation. Claims 1, 10 and 11  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 10 and 11….. record, in the configuration management database, configuration information designed at a first design time and an application time of applying the configuration information to a target system in association with each other; and generate a first expected value of configuration information corresponding to the recorded application time as configuration information used for design at a second design time subsequent to the first design time,.…… set, at the application time recorded in the configuration management database, configuration information corresponding to the application time in the target system; collect current setting information of the target system from the set target system; and generate a second expected value of configuration information corresponding to the application time recorded in the configuration management database and confirm a match or a mismatch between the collected setting information and the second expected value of configuration information, wherein in the recording, the first processor is further configured to execute the instructions stored in the first memory to record, in the configuration management database, configuration information designed using the first expected value of configuration information at the second design time, and the application time of the designed configuration information,.…… wherein in the confirming, the second processor is configured to execute the instructions stored in the second memory to compare the setting information with the second expected value of configuration information generated by the setting parameter in the history of the history management table corresponding to the application time of the event management table…, and in combination with other limitations recited as specified in claims 1, 10 and 11.
Claims 2, 5 and 8 include the above-described allowable subject matter for being dependent on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.M./Examiner, Art Unit 2442
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442